Case 2:14-cv-00167-SRC-CLW Document 50 Filed 11/19/18 Page 1 of 21 PageID: 614



                       UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW JERSEY


 TEXAS EASTERN TRANSMISSION,                :
 LP, a limited partnership of the State of  : Civil Action No. 14-167-SRC-CLW
 Delaware,                                  :
                                            :
              Plaintiff,                    :
                                            :
       v.
                                            :
 0.077 Acres of Land, More or Less, In      :
 The City of Jersey City, Hudson County, :
 New Jersey; COLES JERSEY                   :
 DEVELOPMENT CO., LLC; OGDEN :
 REALTY CO.; JANE AND JOHN DOES :
 1 through 50 (fictitious name defendants); :
 and ABC BUSINESS ENTITIES 1                :
 through 50 (fictitious name defendants), :
                                            :
              Defendants.                   :


  COLES JERSEY DEVELOPMENT CO., LLC’S BRIEF IN OPPOSITION
      TO PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT


                                     BUCHANAN INGERSOLL & ROONEY PC
                                     Incorporated in Pennsylvania
                                     550 Broad Street, Suite 810
                                     Newark, NJ 07974
                                     Telephone: (973) 273-9800
                                     Facsimile: (973) 273-9430

                                     Attorneys for Defendant
                                     Coles Jersey Development Co., LLC
Case 2:14-cv-00167-SRC-CLW Document 50 Filed 11/19/18 Page 2 of 21 PageID: 615



                                        TABLE OF CONTENTS
 PRELIMINARY STATEMENT ...............................................................................1
 STATEMENT OF FACTS ........................................................................................3

 LEGAL ARGUMENT...............................................................................................9

         SUMMARY JUDGMENT SHOULD BE DENIED BECAUSE
         COLES JERSEY WAS NOT A PARTY TO THE AGREEMENT
         AMONG TEXAS EASTERN, OGDEN, AND HOBOKEN
         BROWNSTONE—ON BEHALF OF THE PRIOR PURCHASER,
         CRESCENT HEIGHTS—REGARDING EASEMENTS ON
         OGDEN’S PROPERTY. .................................................................................9

         A.       Standard Governing Motions for Summary Judgment. ........................9
         B.       Texas Eastern Fails to Demonstrate That Coles Jersey Has
                  Waived Its Rights or is Estopped From Pursuing Compensation
                  for the Taking. .....................................................................................10

 CONCLUSION........................................................................................................18




                                                           i
Case 2:14-cv-00167-SRC-CLW Document 50 Filed 11/19/18 Page 3 of 21 PageID: 616



                                       TABLE OF AUTHORITIES

 Cases                                                                                                          Page(s)

 Bedwell Co. v. Camden County Improvement Auth.,
   2014 WL 3499581 (D.N.J. July 14, 2014) .........................................................10

 Beth Schiffer Fine Photographic Arts, Inc. v. Colex Imaging, Inc.,
    2014 WL 1908500 (D.N.J. May 13, 2014)...................................................10, 11

 Celotex Corp. v. Catrett,
    477 U.S. 317 (1986)..............................................................................................9

 Fay v. Noia,
   372 U.S. 391(1963).............................................................................................15

 In re Fine Paper Antitrust Litig.,
    685 F.2d 810, 821-22 (3d Cir. 1982) ....................................................................9

 IMS Health Info. Sols. USA, LLC v. Lempernesse,
   2016 WL 236214 (D.N.J. Jan 19, 2016).............................................................11

 Johnson v. Zerbst,
    304 U.S. 458 (1938)............................................................................................15

 Peterson v. S.S. Wahcondah,
    331 F.2d 44 (5th Cir.1964) .................................................................................15

 Sambo’s Restaurants, Inc. v. City of Ann Arbor,
   663 F.2d 686 (6th Cir. 1981) ..............................................................................15

 United States v. Asmar,
   827 F.2d 907 (3d Cir. 1987) ...............................................................................16

 Other Authorities

 10A C. Wright, A. Miller, & M. Kane, Federal Practice and Procedure
   § 2727 (2d ed. 1983) .............................................................................................9

 Fed. R. Civ. P. 56 .......................................................................................................9

                                                             ii
Case 2:14-cv-00167-SRC-CLW Document 50 Filed 11/19/18 Page 4 of 21 PageID: 617



                          PRELIMINARY STATEMENT
       On July 3, 2013, Coles Jersey Development Co., LLC (“Coles Jersey”)

 purchased some properties in Jersey City. Coles Jersey had been formed just days

 earlier to take over the transaction when the initial purchaser backed out. There

 was no purchase and sale agreement. There was no contract. It was a pure cash

 deal—$22 million for a deed. The only thing Coles Jersey’s sole member knew or

 was concerned about was getting good, clean title. When the lawyers confirmed

 title was good, Coles Jersey wired the funds. Neither Hoboken Brownstone Co.

 (“Hoboken Brownstone”) nor its principals, Daniel Gans and George Vallone, was

 a party to that transaction. Rather, the transaction was solely between the seller,

 Ogden Realty Co. (“Ogden”), and the buyer, Coles Jersey.

       In the fall of 2013, Texas Eastern Transmission, LP (“Texas Eastern”)

 approached Coles Jersey to obtain an easement over a portion of the property Coles

 Jersey had purchased from Ogden, based upon an agreement reached among

 Ogden, Texas Eastern, and Hoboken Brownstone (on behalf of the initial

 purchaser). Coles Jersey was not a party to any such agreement and was, therefore,

 unaware of it. Coles Jersey refused to grant an easement without due

 compensation. Hence, this lawsuit.

       Texas Eastern contends that Coles Jersey has waived its right to, and is

 estopped from seeking, compensation for the easement Texas Eastern seeks.
Case 2:14-cv-00167-SRC-CLW Document 50 Filed 11/19/18 Page 5 of 21 PageID: 618



 That’s so, Texas Eastern says, based upon a release from Hoboken Brownstone

 given to Ogden and Texas Eastern. The problem with Texas Eastern’s argument is

 that Coles Jersey was not a party to the agreement. No basis exists in fact or law to

 bind Coles Jersey to a contract to which it was not a party. Consequently, Texas

 Eastern’s motion for summary judgment should be denied and this matter should

 proceed to a commissioners’ hearing.




                                          2
Case 2:14-cv-00167-SRC-CLW Document 50 Filed 11/19/18 Page 6 of 21 PageID: 619



                               STATEMENT OF FACTS 1
        In 2012, Texas Eastern obtained authority to construct a natural gas pipeline

 and related facilities through Hudson County, New Jersey. SOF, ¶¶ 1-3. That

 pipeline crosses the property at issue here (Block 6005, Lots 7 and 13). Id., 4-6.

 Texas Eastern negotiated and obtained from the then-owner, Ogden, temporary and

 permanent easements across the property at issue and adjoining parcels which

 Ogden owned. Id., ¶¶ 7-8.

        On April 12, 2013, Ogden and Hoboken Brownstone, a company run by Dan

 Gans and George Vallone, entered into a $22 million Purchase and Sale Agreement

 for several adjoining parcels (the “Ogden property”), including the property at

 issue. Id., ¶ 9.

        William Ackman runs Pershing Square, a hedge fund. CSOF, ¶ 1. He is

 also a part-time real-estate investor. Ibid. (“But just so you understand my life, I

 spen[d] 99 percent of my business time on Pershing Square, and I spend 1 percent

 of my time on sort of personal investments. And my biggest personal investments

 are real estate related.”).

        Dan Gans and George Vallone first met Bill Ackman in 1987 or 1988; his

 father is a mortgage broker with whom Gans and Vallone had worked. CSOF, ¶ 2.


 1
 These facts are drawn from Texas Eastern’s Statement of Undisputed Material Facts (“SOF”)
 with which Coles Jersey does not disagree as well as Coles Jersey’s Counterstatement of
 Undisputed Material Facts (“CSOF”).

                                              3
Case 2:14-cv-00167-SRC-CLW Document 50 Filed 11/19/18 Page 7 of 21 PageID: 620



 In the late 1990s, Ackman was an investor in the Maxwell House project that Gans

 and Vallone were working on in Hoboken. Ibid. In or around 2010 or 2011, Gans

 and Vallone approached Ackman about investing in the Ogden property; Ackman

 visited the site, but was not interested. CSOF, ¶ 3.

         In 2013, Gans and Vallone called Ackman to inform him they had found an

 investor for the Ogden property, Bruce Menin, whom Ackman knew; Gans and

 Vallone asked Ackman to act as a reference to Menin, which he did. CSOF, ¶ 4.

         On April 19, 2013, Gans and Vallone, on behalf of Hoboken Brownstone,

 assigned the Purchase and Sale Agreement for the Ogden property to CH

 Acquisitions 2, LLC, an affiliate of Crescent Heights (“Crescent Heights”), with

 Ogden’s consent. SOF, ¶ 12; CSOF, ¶ 5. Menin was one of the principals of

 Crescent Heights. Ibid. The Purchase and Sale Agreement required the closing to

 occur on Friday June 28, 2013. CSOF, ¶ 6.

         In early to mid-June 2013, representatives of Texas Eastern, Ogden, and

 Hoboken Brownstone (on behalf of Crescent Heights) met to discuss settlement of

 Texas Eastern’s pending condemnation and easement rights on the Ogden

 property. SOF, ¶ 15. Texas Eastern, Ogden, and Hoboken Brownstone (on behalf

 of Crescent Heights) agreed upon compensation of $3.5 million for the easements.

 Ibid.




                                           4
Case 2:14-cv-00167-SRC-CLW Document 50 Filed 11/19/18 Page 8 of 21 PageID: 621



         On June 28, 2013, Crescent Heights informed Gans and Vallone that it

 would not close on the property because of concerns about obtaining clear title,

 among other things. CSOF, ¶ 7. As a result, the Purchase and Sale Agreement

 terminated. Ibid.

         Gans and Vallone contacted Ogden to try to extend the Purchase and Sale

 Agreement; Ogden insisted the Agreement was terminated, and the only way it

 would sell the property was an all-cash deal, within the next several days. CSOF, ¶

 8. Gans and Vallone then reached out to Ackman seeking his assistance in

 bringing Menin, and Crescent Heights, back to the deal. CSOF, ¶ 9. Ackman

 suggested Gans and Vallone provide Menin with factual details addressing the

 issues Menin was concerned about, to explain any misunderstandings, and to

 follow up with a call to Menin. CSOF, ¶ 10. Ackman was going to see Menin at a

 barbecue that weekend and offered to put in a good word for Gans and Vallone.

 Ibid.

         When it became clear that Crescent Heights would not come back to the

 deal, Gans and Vallone contacted Ackman to see if he would take over the

 transaction. CSOF, ¶ 11. Gans and Vallone met with Ackman and his father the

 night of Monday July 1, 2013. CSOF, ¶ 12. Ackman told Gans and Vallone that

 he would consider the investment. CSOF, ¶ 13. However, Ackman was “waffling

 about whether or not to do this deal” and sent an email to his real-estate lawyer


                                           5
Case 2:14-cv-00167-SRC-CLW Document 50 Filed 11/19/18 Page 9 of 21 PageID: 622



 later that night saying he had decided not to move forward. Ibid. (“I was up and

 down as to whether to do it or not.”).

       Ackman contacted Gans and Vallone the next day, July 2, 2013, to tell them

 his decision; as Ackman testified, Vallone “talked me back off the cliff and

 convinced me to go forward.” CSOF, ¶ 14. The closing took place on July 3,

 2013. CSOF, ¶ 15. The deal essentially came together in a day or two. Ibid.

 Ackman “literally did no due diligence on this property. We just didn’t have the

 time.” Ibid.

       Ackman’s primary—if not exclusive—concern when purchasing the

 property was to ensure he got “good title to the property, again, we’re buying

 without a contract, we’re buying without anything. You know, no reps, nothing.”

 CSOF, ¶ 16 (“I wasn’t going to buy the property unless we got good title.”). The

 transaction closed without a purchase and sale agreement. Ibid. It was an all-cash

 deal—”basically you wire the money tomorrow and you own the property.” Ibid.

       Coles Jersey Development Co., LLC the purchaser of the Ogden property,

 was formed on July 1, 2013. CSOF, ¶ 17. At the time of the closing, Ackman,

 through entities he controlled, was the sole member of Coles Jersey. Ibid.

       Gans attended the closing on behalf of Coles Jersey. CSOF, ¶ 18. Gans was

 an “Authorized Person” permitted “to execute and deliver documents and




                                          6
Case 2:14-cv-00167-SRC-CLW Document 50 Filed 11/19/18 Page 10 of 21 PageID: 623



 agreements on behalf of Coles Jersey” but had no “power or authority to manage

 or otherwise conduct [Coles Jersey’s] affairs.” Ibid.

       While Ackman understood, at the time of closing, that there was an

 easement for a pipeline on the Ogden property, he was unaware of any prior

 litigation between Ogden and the pipeline company; he was unaware of whether

 Gans, Vallone, or Hoboken Brownstone had engaged in any sort of settlement with

 the pipeline company; he was unaware of whether the seller, Ogden, had made it a

 condition of sale that the buyer give up any claims to condemnation proceeds; he

 was unaware of whether Crescent Heights’s title concerns specifically related to

 Block 6005, Lot 7. CSOF, ¶ 19. As Ackman testified, “I actually didn’t even

 realize you could sort of do a deal without a contract. And my lawyer told me,

 make sure you get good title. If you got good title I’ll tell you, you can wire the

 money. That’s what I knew.” CSOF, ¶ 20.

       In October 2013, Texas Eastern’s counsel contacted Gans to obtain an

 easement for the property that is the subject of this lawsuit, a portion of Block

 6005, Lot 7. CSOF, ¶ 21. Gans understood that it related to the settlement that had

 been reached between Texas Eastern and Ogden in the spring of 2013, but he was

 “dumbfounded at the time” because he thought the easement rights had been

 resolved prior to the Coles Jersey closing. Ibid.




                                           7
Case 2:14-cv-00167-SRC-CLW Document 50 Filed 11/19/18 Page 11 of 21 PageID: 624



       While the Seller’s Affidavit of Title which Ogden executed at the closing

 contained an exception for an easement to Texas Eastern across Block 6005, Lot

 13, it did not contain any exception for an easement to Texas Eastern across Block

 6005, Lot 7.CSOF, ¶ 22

       In the fall of 2013, Ackman learned that there was a dispute over a portion

 of the property relating to the pipeline, which dispute is the subject of this action.

 CSOF, ¶ 23.




                                            8
Case 2:14-cv-00167-SRC-CLW Document 50 Filed 11/19/18 Page 12 of 21 PageID: 625



                                LEGAL ARGUMENT

                 SUMMARY JUDGMENT SHOULD BE
                 DENIED BECAUSE COLES JERSEY WAS
                 NOT A PARTY TO THE AGREEMENT
                 AMONG TEXAS EASTERN, OGDEN, AND
                 HOBOKEN BROWNSTONE—ON BEHALF
                 OF THE PRIOR PURCHASER, CRESCENT
                 HEIGHTS—REGARDING EASEMENTS ON
                 OGDEN’S PROPERTY.
       Texas Eastern has failed to show that it is entitled to the relief it seeks in its

 motion for summary judgment. For the reasons below, the motion should be

 denied.

       A.     Standard Governing Motions for Summary Judgment.
       As the Court knows, summary judgment is appropriate where the Court is

 satisfied that “‘the pleadings, depositions, answers to interrogatories, and

 admissions on file, together with the affidavits, if any, show that there is no

 genuine issue as to any material fact and that the moving party is entitled to a

 judgment as a matter of law.’“ Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986)

 (quoting Fed. R. Civ. P. 56) (emphasis added). “If the moving party will bear the

 burden of persuasion at trial, that party must support its motion with credible

 evidence—using any of the materials specified in Rule 56(c)—that would entitle it

 to a directed verdict if not controverted at trial.” Id. at 331 (citing 10A C. Wright,

 A. Miller, & M. Kane, Federal Practice and Procedure § 2727, p. 121 (2d ed.

 1983)) (White, J. dissenting); cf. In re Fine Paper Antitrust Litig., 685 F.2d 810,

                                            9
Case 2:14-cv-00167-SRC-CLW Document 50 Filed 11/19/18 Page 13 of 21 PageID: 626



 821-22 (3d Cir. 1982) (when reviewing a directed verdict, “‘[t]he appellate court

 must consider the record as a whole and in the light most favorable to the non-

 moving party, drawing all reasonable inferences to support its contentions. If no

 reasonable resolution of the conflicting evidence and inferences therefrom could

 result in a judgment for the non-moving party, the appellate court must affirm the

 lower court’s decision.’”) (quoting Edward J. Sweeney & Sons v. Texaco, Inc., 637

 F.2d 105, 115 (3d Cir. 1980), cert. denied, 451 U.S. 911 (1981)).

       As demonstrated below, Texas Eastern—the party which bears the burden of

 proof at trial—has failed to establish that it is entitled to judgment as a matter of

 law, or a directed verdict at trial. Simply put, the record evidence does not support

 Texas Eastern’s allegations of waiver and estoppel.

       B.     Texas Eastern Fails to Demonstrate That Coles Jersey Has
              Waived Its Rights or is Estopped From Pursuing Compensation
              for the Taking.
       It’s a basic tenet of contract law that only parties to a contract are bound by

 that contract. Beth Schiffer Fine Photographic Arts, Inc. v. Colex Imaging, Inc.,

 2014 WL 1908500, at *3 (D.N.J. May 13, 2014) (“Ordinarily, a party not a

 signatory to a contract cannot be bound by the terms of that contract.”) (citing E.I.

 DuPont de Nemours & Co. v. Rhone Poulenc Fiber & Resin Intermediates, S.A.S.,

 269 F.3d 187, 194 (3d Cir. 2001)); Bedwell Co. v. Camden County Improvement

 Auth., 2014 WL 3499581, at *3 (D.N.J. July 14, 2014) (“Except for limited


                                           10
Case 2:14-cv-00167-SRC-CLW Document 50 Filed 11/19/18 Page 14 of 21 PageID: 627



 circumstances not present here, a contract cannot define the legal obligations

 between two entities unless those two entities are parties to the contract.”)

 (footnote omitted).

       The Third Circuit has been “reluctant to enforce a contractual clause against

 a non-party, unless ‘accepted principles of agency or contract’ make it

 appropriate.” Beth Schiffer Fine Photographic Arts, Inc., 2014 WL 1908500, at *3

 (quoting E.I DuPont, 269 F.3d at 202). “The Circuit in Bouriez v. Carnegie

 Mellon explained that these accepted principles, in the arbitration setting, are the

 theories of ‘third party beneficiary, agency and equitable estoppel.’ 359 F.3d 292,

 294 (3d Cir. 2004).” Ibid. A third-party beneficiary of a contract exists where “the

 contract was made for the benefit of said third party within the intent and

 contemplation of the contracting parties.” IMS Health Info. Sols. USA, LLC v.

 Lempernesse, 2016 WL 236214, at *6 (D.N.J. Jan 19, 2016) (citations omitted)

 (quotations omitted) (emphasis added). Nothing in the Release or the record

 demonstrates that the Release “was made for the benefit of [Coles Jersey] within

 the intent and contemplation of the contracting parties.”

       Although Texas Eastern contends that Gans was Coles Jersey’s agent at the

 closing, as discussed above, he was simply an “authorized person” under Coles

 Jersey’s Operating Agreement. And there cannot be and should not be any

 inference that Gans was Coles Jersey’s agent at the closing, because the Operating


                                           11
Case 2:14-cv-00167-SRC-CLW Document 50 Filed 11/19/18 Page 15 of 21 PageID: 628



 Agreement is part of the closing report—indeed, just a couple of pages after the

 Release upon which Texas Eastern has built its case. See Ash Cert., Exh. H; see

 also, Deposition of Daniel Gans, 1T84:5-6 (“So I was given the authority to be the

 signer for Bill Ackman at the closing.”).

       Thus, neither third-party beneficiary status nor agency theories support

 imposing Hoboken Brownstone’s Release on non-party Coles Jersey. And, as will

 be explained below, the final exception to the rule against imposing contracts on

 non-signatories—equitable estoppel—is inapplicable as well.

       Rather, the contract upon which Texas Eastern premises its arguments was

 executed by Hoboken Brownstone for the benefit of Ogden and Texas Eastern:

                                     RELEASE
              For good and valuable consideration, the receipt and adequacy
       of which are hereby acknowledged, The Hoboken Brownstone
       Company, its heirs, successors, predecessors, and assigns (collectively
       the “Company”) hereby irrevocably and forever unconditionally
       release, remit, acquit, waive and discharge Ogden Realty Company, a
       New Jersey General Partnership, and Texas Eastern Transmission, LP,
       a Limited Partnership of the State of Delaware (both entities
       hereinafter collectively referred to herein as the “Released
       Companies”), for all causes of action, claims, counterclaims, suits,
       rights, demands, damages, injunctive or declaratory relief, costs,
       expenses, accounts, judgments, executions, debts, losses, obligations,
       rights of contribution or indemnification, attorneys’ fees, and any and
       all other liabilities of any kind or nature or description whatsoever,
       whether arising at law or in equity, under Federal law, State law,
       common law or any other law, whether known or unknown, asserted
       or unasserted, express or implied, foreseen or unforeseen, suspected or
       unsuspected, which the Company ever had, presently has, may have,
       or claim or assert to have, against the Released Companies from the

                                             12
Case 2:14-cv-00167-SRC-CLW Document 50 Filed 11/19/18 Page 16 of 21 PageID: 629



       beginning of time until the date of this Agreement in respect of the
       condemnation award, or settlement in lieu of condemnation award,
       arising out of the permanent and temporary condemnation by Texas
       Eastern Transmission, LP., of certain real property located in the City
       of Jersey City, New Jersey, as specifically referenced in the matter of
       Texas Eastern Transmission L.P. v. 1.73 Acres of Land, More or Less.
       et.al. Docket No. 12-3412-SRC, including, but not limited to, Block
       6005, Lots 7 and 13 on the Tax Map of the City of Jersey City.

              This Release is intended to be construed to release any and all
       such claims and rights in respect of such condemnation award, or
       settlement in lieu of condemnation award, arising on or before the
       date of execution of this document to the fullest extent permitted by
       law.

       The Hoboken Brownstone Company

       By: S/Daniel Gans                        7/3/13
       Daniel Gans,                            Date
       Chief Executive Officer

 Dalton Declaration, Exhibit 3.

       Coles Jersey is not a party to that Release. It is not a beneficiary of the

 Release. Consequently, it cannot be, and is not, bound by the Release which

 Hoboken Brownstone gave to and for the benefit of Ogden and Texas Eastern.

       Contrary to Texas Eastern’s contention, Gans was not “a principal of Coles

 Jersey.” (DE 45-1, at 16.) The only “principal” of Coles Jersey was its sole

 member, Bill Ackman, through entities he controlled. CSOF, ¶ 17. Moreover,

 when Gans “attended the June 2013 settlement conference [and] participated in

 negotiations” (DE 45-1, at 16), Coles Jersey did not exist. Hoboken Brownstone

 and Bill Ackman/Coles Jersey were not “partners” in the purchase transaction as


                                          13
Case 2:14-cv-00167-SRC-CLW Document 50 Filed 11/19/18 Page 17 of 21 PageID: 630



 Texas Eastern misleadingly alleges. (DE 45-1, at 21.) Ackman, through Coles

 Jersey, was the sole purchaser of the property. CSOF, ¶ 17. Gans and Vallone had

 no interest in Coles Jersey at the time of the closing; they had conveyed whatever

 interest they might have had to Ackman on July 2, 2013—before the closing.

 Coles Jersey Response to Statement of Facts, ¶ 25 (“Gans and Vallone assigned

 their interests in Coles Jersey Development Co., LLC to TABLE Jersey LLC on

 July 2, 2013.”) (citing Ash Cert., Ex. H, at p. 75-79).

       Further, Gans was not “acting on behalf of Coles Jersey” (DE 45-1, at 22)

 when he—on behalf of Hoboken Brownstone only—executed the Release to

 Ogden. Coles Jersey cannot in any manner be considered Hoboken Brownstone’s

 assignee under the Purchase and Sale Agreement between Hoboken Brownstone

 and Ogden, because the Purchase and Sale Agreement expired before the closing—

 there was nothing for Hoboken Brownstone to assign to Coles Jersey. CSOF, ¶¶ 7,

 8. Gans did not—on behalf of Coles Jersey—enter “into a new agreement with

 Ogden Realty for the purchase of Block 6005 in which the buyer expressly

 forfeited participation in the settlement proceeds from the Prior Ogden Action.”

 (DE 45-1, at 23.) There simply is no such agreement on behalf of Coles Jersey.

 Gans did not approve “the form of closing documents between Coles Jersey and

 Ogden Realty including the Release prepared by Ogden Realty’s counsel” as Texas

 Eastern suggests. (DE 29, at 24.) Rather, Gans approved the form of Release


                                           14
Case 2:14-cv-00167-SRC-CLW Document 50 Filed 11/19/18 Page 18 of 21 PageID: 631



 between Hoboken Brownstone and Ogden. (Ash Cert., Ex. I.) And, moreover,

 there was no purchase or sale agreement between Coles Jersey and Ogden—it was

 an all-cash transaction, $22 million for a deed.

           Simply put, Coles Jersey was not a party to Hoboken Brownstone’s Release.

 As a result, Texas Eastern’s argument that Coles Jersey has waived its right to seek

 compensation for the easement, or is estopped from doing so, is without merit.2

           As Texas Eastern explains, “Waiver is the intentional or voluntary

 relinquishment or abandonment of a known right or privilege.” DE 45-1, at 17

 (citing Johnson v. Zerbst, 304 U.S. 458, 464 (1938); Fay v. Noia, 372 U.S. 391,

 439 (1963); Peterson v. S.S. Wahcondah, 331 F.2d 44, 48 (5th Cir.1964); Sambo’s

 Restaurants, Inc. v. City of Ann Arbor, 663 F.2d 686, 693 (6th Cir. 1981)). Coles

 Jersey does not take issue with Texas Eastern’s recitation of the law of waiver.

 2
     Indeed, as Texas Eastern notes in its brief(DE 45-1, at 26):

           In a July 3, 2013 letter, sent via email the same day as the closing with Coles
           Jersey (upon Gans signing the Release), Ogden’s counsel alerted Texas Eastern:

                   “[a]s a result of further negotiations with Hoboken Brownstone
                   Co., that entity is no longer involved in any transactions regarding
                   the subject property. I have requested that they provide a Release
                   waiving any interest in the proceeds of the within condemnation
                   action. Obviously, the form of Consent Order for Final Judgment
                   fixing compensation previously submitted to me required
                   revision.”

           Wegener Cert., Ex. C. The Release referred to by Wegener is the Release signed
           at the closing by Daniel Gans. Wegener Cert., Ex. D.

 If Hoboken Brownstone was “no longer part of any transactions regarding the subject property,”
 how could it bind Coles Jersey, which was a party to that transaction?

                                                    15
Case 2:14-cv-00167-SRC-CLW Document 50 Filed 11/19/18 Page 19 of 21 PageID: 632



 The problem, however, is that Hoboken Brownstone—not Coles Jersey—

 intentionally and voluntarily relinquished Hoboken Brownstone’s right to receive

 compensation from Ogden and Texas Eastern. Waiver is inapplicable here.

       Likewise, Coles Jersey takes no issue with Texas Eastern’s recitation of the

 law of estoppel. Texas Eastern correctly synthesizes the caselaw, stating that, “to

 succeed on a traditional claim of estoppels [sic], the litigant must prove (1) a

 misrepresentation by another party; (2) which he reasonably relied upon; (3) to his

 detriment.” (DE 45-1, at 25) (citing United States v. Asmar, 827 F.2d 907, 912 (3d

 Cir. 1987)). Texas Eastern has failed to point to any “misrepresentation” by Coles

 Jersey upon which it reasonably relied.

       Texas Eastern again conflates the facts by arguing (twice) that it entered into

 a consent order fixing compensation for the taking “based on the terms negotiated

 on June 13, 2013, by inducement of Gans, on behalf of Hoboken Brownstone and

 Coles Jersey and Ogden Realty’s counsel.” (DE 45-1 at 26.) But Coles Jersey did

 not exist on June 13, 2013. How could Gans have entered into an agreement on

 behalf of an entity that did not exist? To ask the question answers it.

       Likewise, Texas Eastern’s reliance on Ogden’s counsel’s July 3, 2013 letter

 (DE 45-1, at 26) fails to demonstrate any misrepresentation by Coles Jersey. Quite

 the contrary—Odgen’s counsel’s letter accurately reflects that Ogden had obtained

 a release from Hoboken Brownstone. There’s no misrepresentation there, either.


                                           16
Case 2:14-cv-00167-SRC-CLW Document 50 Filed 11/19/18 Page 20 of 21 PageID: 633



       Similarly, Texas Eastern again takes liberty with the facts when asserting

 that Coles Jersey “benefitted from the settlement” between Texas Eastern and

 Ogden. (DE 45-1, at 27.) There’s not a single fact in the record—no deposition

 testimony, no documents, nothing—supporting that Coles Jersey “benefitted from

 the settlement” between Texas Eastern and Ogden—because it didn’t. Nor did

 Coles Jersey “expressly waive[] any interest in the proceeds” as Texas Eastern

 contends. (Ibid.) Hoboken Brownstone waived those interests. Nor is Coles

 Jersey trying to “double-dip” by seeking compensation “for the same easement

 rights.” (Ibid.) Coles Jersey never granted any easements, and the easement at

 issue was not of record when Coles Jersey purchased the property.

       Regardless of whatever deal may have been negotiated among and between

 Texas Eastern, Hoboken Brownstone (on behalf of Crescent Heights), and Ogden,

 Coles Jersey was not a party to those negotiations or a beneficiary of their

 outcome. Coles Jersey paid $22 million for a deed. Neither that deed, nor the

 Seller’s Affidavit of Title, nor the title policy, nor the land records, nor anything

 reflected an easement across Block 6005, Lot 7 in favor of Texas Eastern. Coles

 Jersey is entitled to just compensation for the easement Texas Eastern seeks.




                                           17
Case 2:14-cv-00167-SRC-CLW Document 50 Filed 11/19/18 Page 21 of 21 PageID: 634



                                   CONCLUSION
          Coles Jersey was not a party to the Release which Hoboken Brownstone

 executed in favor of Ogden. Courts ordinarily do not enforce contracts against

 non-parties. And none of the exceptions to such non-enforcement exist here.

 Consequently, Texas Eastern’s argument that Coles Jersey has waived its rights

 and is estopped from pursuing its claim for compensation, based on Hoboken

 Brownstone’s Release, are without merit. Texas Eastern has failed to proffer any

 facts upon which the Court could find that it is entitled to summary judgment, as a

 matter of law, on its contentions of waiver and estoppel. Texas Eastern’s motion

 should be denied and this matter should proceed to a commissioners’ hearing.

                                      s/Christopher J. Dalton
                                      Christopher J. Dalton, Esq.
                                      BUCHANAN INGERSOLL & ROONEY PC
                                      550 Broad Street, Suite 810
                                      Newark, NJ 07974

                                      Stanley Yorsz, Esq. (pro hac vice)
                                      BUCHANAN INGERSOLL & ROONEY PC
                                      One Oxford Centre
                                      301 Grant Street, 20th Floor
                                      Pittsburgh, PA 15219-1410

                                      Attorneys for Defendant
                                      Coles Jersey Development Co., LLC

 Dated: November 19, 2018


 4824-4858-7642, v. 1




                                          18
